Citation Nr: 9900260	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of cancer of the larynx due to Agent Orange 
exposure.

3.  Entitlement to service connection for a bilateral eye 
disorder, claimed as vision loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1953 to March 
1955 and from June 1955 to August 1974.  His awards and 
decorations include the Purple Heart Medal, the Combat 
Medical Badge, and the Vietnam Service Medal.

The instant appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted a claim for 
service connection for degenerative joint disease at L5-S1, 
which was assigned a 10 percent disability evaluation, and 
also granted a claim for service connection for residuals of 
cancer of the larynx due to Agent Orange exposure, which was 
assigned a noncompensable disability evaluation.  That rating 
decision also denied a claim to reopen an application for 
service connection for vision loss.

By rating decision dated in August 1998 an increased 
evaluation, to 40 percent, was granted for degenerative joint 
disease at L5-S1.  Since this claim has not been withdrawn, 
an increased rating above 40 percent remains at issue on 
appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).  The claim for entitlement to an 
increased rating for degenerative joint disease at L5-S1 is 
discussed in the REMAND section below which follows the ORDER 
in this case.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that his service-
connected residuals of cancer of the larynx are more severe 
than the current noncompensable disability evaluation 
suggests; therefore, he believes an increased rating is 
warranted for that disorder.  He also asserts that he has 
lost vision as a result of his experiences in service; 
therefore, he believes that service connection is warranted 
for a bilateral eye disorder, including loss of vision.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellant should be 
given the benefit of the doubt with respect to his claim for 
a compensable rating for residuals of cancer of the larynx, 
and that an increased rating, to 10 percent, is therefore 
warranted.  It is further the decision of the Board that the 
appellant has not presented new and material evidence to 
reopen his claim of entitlement to service connection for a 
bilateral eye disorder, including loss of vision.


FINDINGS OF FACT

1.  The appellants service-connected residuals of cancer of 
the larynx are currently manifested by slight redness of the 
posterior pharynx and some hoarseness when speaking.

2.  The last final disallowance of a claim for service 
connection for an eye disability was a January 1987 rating 
decision.  He did not perfect an appeal in connection with 
that decision within the time allowed by law and regulations.

3.  The evidence which has been presented or secured since 
the January 1987 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for an eye disability 
because there is no new evidence which provided evidence that 
a connection exists between the appellants current eye 
problems and service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor or the 
veteran, the appellant's residuals of cancer of the larynx 
are 10 percent disabling according to pertinent schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.11, 4.97, Diagnostic Codes 6516-6519 
(1998); 38 C.F.R. § 4.97, Diagnostic Codes 6516-6519 (1995).

2.  The January 1987 rating decision denying service 
connection for an eye disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

3.  Evidence received since the January 1987 rating decision 
denying service connection for an eye disability is not new 
and material evidence, and the appellants claim for service 
connection for an eye disability has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for residuals of cancer of the larynx

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented a claim which is plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).

All necessary development was performed, including a VA 
examination, and pertinent VA treatment records were 
associated with the claims folder.  For these reasons, the 
Board finds that VAs duty to assist the appellant, 
38 U.S.C.A. § 5107(a), has been discharged.  A disposition on 
the merits is now in order.

In evaluating the appellants request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1995 & 
1998).  In so doing, it is the Boards responsibility to 
weigh the evidence before it.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

A review of the evidence of record reveals that the appellant 
was found to have cancer of the larynx in 1981.  He was 
treated with cobalt at the Shands Teaching Hospital in 
Gainesville, Florida.  As the veteran served in the Republic 
of Vietnam during the Vietnam era, and as he developed cancer 
of the larynx within 30 years after the last date on which 
his exposure to certain herbicide agents was presumed, 
service connection for residuals of cancer of the larynx was 
granted in a January 1997 rating decision.  38 C.F.R. 
§ 3.2(f), 3.307(a)(6), 3.309(e) (1998).

The veteran was afforded a VA mouth and throat examination in 
December 1996.  He denied symptoms related to the larynx 
except for remaining somewhat hoarse.  Examination of the 
nose, sinuses, mouth, and throat revealed a slight redness of 
the posterior pharynx.  The examiner also noted that the 
veterans speaking voice was somewhat hoarse.  A computerized 
tomography (CT) scan in May 1996 was negative for any 
abnormal masses.  The veteran denied any recurrence of the 
cancer after the initial treatment in 1981.  The diagnosis 
was status post irradiation of larynx for carcinoma with no 
recurrence.

Initially, the Board notes that the pertinent regulations 
governing evaluations for respiratory disorders were amended, 
effective October 7, 1996, shortly after the veteran filed 
his claim.  The United States Court of Veterans Appeals 
(hereinafter Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

The veteran was originally evaluated under the old criteria 
as evidenced by the fact that an old Diagnostic Code, 
Diagnostic Code 6517, was first assigned to the veterans 
larynx disorder.  However, prior to certifying the case to 
the Board, the RO readjudicated the appellants claim in 
August 1998 with consideration of the amended rating criteria 
for respiratory disorders as noted by the change to 
Diagnostic Code 6516.  Based on the all of the above cited 
evidence, including the most recent VA examination, the RO 
concluded that rating above 0 percent under the amended 
criteria was not in order.

The veterans residuals of cancer of the larynx are currently 
rated as 0 percent disabling under Diagnostic Code 6819-6516.  
Prior to October 1996, the rating schedule for respiratory 
disorders included Diagnostic Code 6517, for healed injuries 
of the larynx, to be rated as interference with voice 
(aphonia) or respiration.  38 C.F.R. § 4.97, Diagnostic Code 
6517 (1995).  Diagnostic Code 6519 for organic aphonia 
remained unchanged.  38 C.F.R. § 4.97, Diagnostic Code 6519 
(1998 & 1995).  Complete aphonia manifested by the constant 
inability to speak above a whisper warranted a 30 percent 
disability rating, and the constant inability to communicate 
by speech warranted a 100 percent disability rating.  Id.  
Partial aphonia was and is to be rated as chronic laryngitis.  
Id.  Prior to October 1996, Diagnostic Code 6516 for chronic 
laryngitis was as follows:

Moderate; catarrhal inflammation of cords 
or mucous membrane, and moderate 
hoarseness.  [10 percent]

Severe; marked pathological changes such 
as inflammation of cords or mucous 
membrane, thickening or nodules of cords 
or submucous infiltration, and marked 
hoarseness.  [30 percent]

38 C.F.R. § 4.97, Diagnostic Code 6516 (1995).  As amended, 
the regulation for chronic laryngitis reads:

Hoarseness with inflammation of cords or 
mucous membrane.  [10 percent]

Hoarseness with thickening or nodules of 
cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy.  [30 
percent]

38 C.F.R. § 4.97, Diagnostic Code 6516 (1998).

After reviewing the claims folder, and resolving the benefit 
of the doubt in the veterans favor, the Board finds that the 
evidence of record supports the veterans position that he is 
entitled to more than a 0 percent evaluation for his 
residuals of cancer of the larynx under Diagnostic Code 6516.  
Application of the old and amended regulations shows that 
medical evidence as to the severity of the veterans 
residuals of cancer of the larynx is sufficient to support a 
finding of functional impairment which equates with a 10 
percent disability rating.  

The Board believes that a 10 percent disability evaluation is 
warranted based on the medical evidence of record.  The 
recent VA examination report showed that the veteran reported 
being hoarse, and examination revealed slight redness of the 
posterior pharynx and that the veterans speaking voice was 
somewhat hoarse.  Under either the old or the new criteria, 
hoarseness combined with inflammation warrants a 10 percent 
disability evaluation.

The Board finds that a rating in excess of 10 percent is not 
warranted under either the old or the new criteria as the 
medical evidence, detailed above, does not reveal severe 
symptoms such as marked pathological changes like thickening 
or nodules of cords, polyps, or submucous infiltration in 
addition to marked hoarseness, or pre-malignant changes on 
biopsy.  The evidence of record does not reveal any 
thickening of the nodules of cords, polyps, or submucous 
infiltration, or pre-malignant changes since the radiation 
treatment in 1981.  Further, there is no medical evidence of 
complete aphonia.  Thus, absent a showing that the veterans 
residuals of cancer of the larynx have symptoms compatible 
with the criteria for a 30 percent rating, a higher 
evaluation is not warranted.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service-connected residuals of cancer of the larynx or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
criteria.  The medical evidence does not show that the 
veteran has recently been hospitalized for his residuals of 
cancer of the larynx.  Moreover, the evidence of record does 
not indicate that there has been a marked interference with 
his employment due to his residuals of cancer of the larynx.

Thus, resolving all doubt in favor of the veteran and with 
consideration of the assignment of a higher schedular 
evaluation when, as here, the disability more closely 
approximates the criteria for that rating, it is the Boards 
determination that a schedular evaluation of 10 percent is 
warranted for residuals of cancer of the larynx under 
38 C.F.R. § 4.97, Diagnostic Code 6516.  No higher schedular 
evaluation is warranted under that or other applicable 
Diagnostic Codes, and an evaluation in excess of the 10 
percent rating is not warranted on an extraschedular 
evaluation.

Weighing all the evidence of record, including the veterans 
history of long and meritorious service and the findings on 
the most recent VA examination, the Board finds that an 
increased rating, to 10 percent, for residuals of cancer of 
the larynx is warranted.

New and material evidence for a bilateral eye disability, 
including vision loss

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that [i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), the 
United States Court of Veterans Appeals (Court) provided a 
standard, adopted from a District Court decision pertaining 
to social security benefits, for determining whether evidence 
submitted by a claimant was new and material.  See 
Chisholm v. Secretary of Health & Human Services, 717 F. 
Supp. 366, 367 (W.D. Pa. 1989).  Although a definition of new 
and material evidence at that time had been recently 
promulgated by VA, the Court stated that the VA regulation 
was not inconsistent with the standard articulated in 
Chisholm and that the standard in Chisholm was clearer and 
more easily applied.  Colvin, 1 Vet.App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of new and material evidence. The 
Federal Circuit held that the Court in Colvin, overstepped 
its judicial authority in failing to defer to the 
interpretation of the term new and material set forth by 
VA in its own regulation and adopting instead a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits.  Hodge v. 
West, 155 F.3d 1356, 1361 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998). The Federal Circuit overruled Colvin to 
the extent that, in order for newly submitted evidence to be 
considered material, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome of the 
case.  

Pursuant to the holding in Hodge, the legal hurdle that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case has been declared no longer valid.  
Thus, the standard that remains valid, as cited above, 
38 C.F.R. § 3.156(a), requires that in order for the new 
evidence to be material, it must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The Board has reviewed the appellants claim within the 
confines of the aforementioned legal guidelines.  The 
appellant's service medical records from his first period of 
service are silent as to complaints, treatment, or diagnosis 
of any eye problems.  His vision was noted to be 20/20 
bilaterally during his June 1955 reenlistment examination.  A 
January 1956 record noted that the veterans vision 
deteriorated to 20/40 in the left eye with a blind spot 
following a virus.  Eye examination revealed a scotoma and 
macular retinopathy of undetermined etiology.  The blind spot 
and scotoma improved, and no further therapy was indicated.

In September 1957 the veteran complained of a dark spot in 
the left eye.  He was diagnosed with central retinopathy 
following an ophthalmology consultation.  A February 1958 eye 
examination revealed bilateral 20/20 vision, and physical 
examination revealed no abnormalities of the eyes.  A 
periodic examination in August 1958 showed 20/20 vision 
bilaterally.  In June 1961 the veteran complained that he 
needed stronger reading glasses.  An evaluation revealed 
normal evaluations.

In July 1966 the veteran reported blurred vision when he 
began to read which was relieved by blinking.  An evaluation 
gave the impression of convergence insufficiency and a 
diagnosis of seborrheas blepharitis.  In April 1967 the 
veteran was diagnosed with chemical keratoconjunctivitis 
following an alcohol burn to the left eye.  His vision 
improved until it was noted to be 20/50 during an examination 
the following month.  Ophthalmologic consultations in the 
veterans last years of service showed that the veterans 
eyesight was correctable to 20/20.  His June 1974 retirement 
examination noted bilateral vision of 20/20.

The appellant first filed a claim for service connection for 
an eye disorder in September 1978 which was denied as the 
veteran failed to report for an examination and the evidence 
of record was insufficient to serve as the basis of a rating 
decision.  The veteran next filed a claim for service 
connection for an eye disorder in July 1986 which was denied 
in January 1987 as his service separation examination showed 
both eyes normal with normal visual acuity; exudative macular 
lesion and pigmented irregularity found on a recent VA 
examination was not shown in service; and there was no 
evidence which showed continuity of treatment of any eye 
disability between 1974 and the present.  He was notified of 
that decision by letter dated February 13, 1987, and he did 
not appeal.

Based on the above-cited legal criteria and on the January 
1987 rating decision, the issue at hand in the case is 
whether there is evidence a link between any currently 
diagnosed eye disorder and service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

The pertinent evidence of record compiled after the January 
1992 rating decision included VA treatment records from May 
1984 to July 1998 and private treatment records dated in 
February 1985 and October 1996.  The veteran was privately 
evaluated in February 1985 and was diagnosed with central 
serous choriodopathy.  His vision in the right eye was 20/20 
and was 20/200 in the left eye.  An October 1996 note from 
the private physician indicated that the veteran had not been 
seen since April 1985.  Pertinent VA treatment records show 
occasional VA eye treatment and evaluations.

In addition, a VA eye examination was scheduled pursuant to 
the veterans claim for benefits.  During the February 1998 
examination, the veteran reported his history of chemical 
burn to the left eye in service and that his vision had 
returned to normal about six months after the incident.  He 
also stated that his vision dramatically decreased about five 
years ago and that since that time he had very poor vision in 
the right eye.  He indicated that he had sought treatment but 
no diagnosis was made.  Otherwise, his medical history was 
significant for hypertension and two heart attacks.

Visual acuity with corrections was 20/80 in the left eye and 
count fingers at two feet in the right eye.  Visual fields 
were full to finger counting in both eyes.  Corneal 
examination revealed a clear cornea in the right eye and a 
subepithelial scar in the left eye with only a small portion 
at the entrance pupil.  Minor surface irregularity was also 
noted in the left eye.  The examiner assessed the scar as one 
which would not be expected to significantly interfere with 
visual acuity.  Both eyes showed early changes associated 
with cataracts.

The impression was hyperopic astigmatism with presbyopia, 
bilateral dermatochalasis, an old corneal scar in the left 
eye which is far enough from the center of the pupil so as 
to minimally interfere with this gentlemans visual acuity, 
bilateral early nuclear sclerotic and cortical cataract, very 
mild macular degeneration, evidence of an old branch retinal 
artery occlusion in the left infratemporal fundus, and 
normal-appearing right retina and optic nerve.  The examiner 
concluded, [a]t this point, it is very difficult to make 
conjecture as to why this gentleman lost his vision so 
acutely five years ago.  The examiner did indicate that 
vascular etiology is most likely the cause of the 
veterans acute loss of vision in the right eye.

Applying VAs definition of new and material evidence in 
section 3.156(a), the Board finds that most of the 
aforementioned material is new because it had not previously 
been submitted to agency decisionmakers.  The only exception 
is certain VA treatment records dated from 1984 to 1986 which 
were duplicative of those associated with the claims folder 
at the time of the January 1987 rating decision.  Moreover, 
the Board finds that the aforementioned records are not 
cumulative or redundant of other evidence of record.  
Accordingly, the Board concludes that these records are 
new evidence.  However, the Board notes that the Federal 
Circuits focus in overruling the Colvin test was on the 
Courts definition of what constitutes material evidence 
and not as to what constitutes new evidence.  In this 
regard, the Board notes that the terms of section 3.156(a) 
and those of the Colvin test are quite similar in regard to 
new evidence, the former stating that the evidence may 
not be cumulative or redundant and the latter stating that 
the evidence not be merely cumulative.

Regardless, the Board does not find that the new evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for vision loss.  38 C.F.R. § 3.156(a) (1998).  
The new evidence does not provides a current diagnosis of an 
eye disorder which is related to the veterans period of 
active duty.  In this regard, as noted above, the appellant 
specifically reported during his recent VA examination that 
his vision had returned to normal following the chemical burn 
to the left eye in service.  Furthermore, the new evidence is 
not material because it does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of any of the appellants current eye disorders.  See 
Hodge, 155 F.3d at 1363.  The appellant clearly indicated 
that his vision had worsened significantly around 1993, 
almost twenty years after his separation from service.

Further, the VA examiner clearly did not link any of the 
veterans eye problems to service.  Instead, his hypertension 
and heart disease, nonservice-connected disorders, were found 
to be the most likely cause of his eye problems.  In 
fact, other than the appellants statements as to the link 
between eye problems and service, which were previously 
assessed and rejected, there is no new positive evidence 
which addresses a nexus between the appellants current eye 
problems and service.  As a layman the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant claim for 
service connection for an eye disorder may not be reopened.


ORDER

A claim for entitlement to an increased rating, to 10 
percent, for residuals of cancer of the larynx is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  A claim to reopen an application for 
service connection for a bilateral eye disorder is denied.


REMAND

The appellant contends, in substance, that his service-
connected low back disorder is more severe than the current 
disability evaluation suggests; therefore, he believes an 
increased rating is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought on 
appeal.  Littke v. Derwinski, 1 Vet.App. 90 (1991).

VA has a duty to acknowledge and consider all regulations, 
including Diagnostic Codes, which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 states 
that, in cases of functional impairment, evaluations are to 
be based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

In the instant case, the veteran has never been provided with 
a VA examination to evaluate the service-connected 
degenerative joint disease at L5-S1.

The veteran and his representative have reported that he is 
in constant pain, that he cannot bend over, that he has 
muscle spasms, that he has numbness and tingling in the 
sciatic area, and that various medical treatments, including 
medication and physical therapy, have not been effective in 
relieving his symptoms.  He also stated that he has two to 
three day periods where his symptoms are so severe that he 
cannot leave his bed.

Where, as here, arthritis is being evaluated, functional 
disability due to pain must be considered under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  VA O.G.C. 
Prec. 09-98 (Aug. 14, 1998).  The Board notes that the 
veteran is rated under Diagnostic Code 5010-5293, which 
contemplates limitation of motion.  In addition, the role 
that the appellants assertions of pain played in the rating 
determination must be clearly explained.  It is unclear what 
the specific range of motion of the low back is and if the 
veterans motion is inhibited by pain.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his low back claim.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those pertinent treatment 
records identified by the veteran which 
have not been previously obtained.

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of his degenerative 
joint disease at L5-S1.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  All necessary tests should be 
conducted, including diagnostic 
radiography such as X-rays, MRI, and CT 
scans that the examiner may deem 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  With respect 
to the functioning of the veterans low 
back, attention should be given to the 
presence or absence of pain or other 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veterans pain on the 
function of his low back.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); 38 C.F.R. 
§ 4.40 (1997) (functional loss may be due 
to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
examiner is requested to comment on the 
degree of limitation of normal 
functioning caused by pain and the effect 
of his low back disability on his 
employability.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
low back pathology found to be present.  
The examiner should provide complete 
rationales for all conclusions reached.

3.  In providing notification to the 
veteran of the scheduling of the 
examinations, the RO should also provide 
the veteran with notice of 38 C.F.R. 
§ 3.655, which requires the dismissal of 
a claim for an increased rating where the 
veteran fails to report for a scheduled 
examination deemed to be necessary by VA.  
A copy of all correspondence associated 
with the scheduling and notification of 
the examinations should be associated 
with the VA claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should review the 
veterans increased ratings claims with 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the holding 
in DeLuca, and VA O.G.C. Prec. 09-98 
(Aug. 14, 1998).  

Following completion of the above action, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  No action is required of the appellant as to 
the increased rating claim for degenerative joint disease at 
L5-S1 until he receives further notice.

This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted as to 
the issues addressed in this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
